Treat, C. J. Gray brought an action against McCormick, and obtained a verdict therein. The court overruled a motion for a new trial, and rendered judgment on the verdict. The refusal to grant a new trial, is now assigned for error. The bill of exceptions does not profess to contain all of the evidence adduced on the trial. We therefore cannot inquire into the propriety of the decision. It should appear* on the face of the bill of exceptions, that the whole of the testimony is incorporated. In the absence of such a statement, the presumption is, that the evidence authorized the verdict. See Clark v. Willis, ante, 61. The judgment must bo affirmed. Judgment affirmed.